DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 and 12-20 are allowed.
	The following is a statement of reasons for allowance
As for independent claims 1, 10 and 19, they recite an artificial intelligent system, method and medium, hereinafter referenced as a system.  Prior art of record discloses a similar system, but fails to teach the claims in combination with converting an input vector into an intermediate vector for processing; interacting with data of previously generated speech that was derived from recorded audible speech in a pre-existing knowledgebase of phonemes by a neural network, wherein the previously generated speech has speech signal distortions; generating the corrected speech signal of the previously generated speech to correct for the speech signal distortions of the previously generated speech based upon, at least in part, interacting with the data of the previously generated speech in the pre- existing knowledgebase of phonemes; and applying the corrected speech signal from the neural network to the previously generated speech for correcting the speech signal distortions of the previously generated speech that was derived from the recorded audible speech in the pre-existing knowledgebase of phonemes.	


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKIEDA R JACKSON whose telephone number is (571)272-7619.  The examiner can normally be reached on Mon - Fri 6:30a-2:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571.272.5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/JAKIEDA R JACKSON/           Primary Examiner, Art Unit 2657